FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ANNA MARGARET WICKER; SANDY             
L. HENDERSON; JANE GRAY;
CARMELLE L. HARTIN,
                          Plaintiffs,
                 and
SALEM-KEIZER SCHOOL DISTRICT,
                Intervenor-Appellee,
                  v.
THE STATE OF OREGON, by and
through the Bureau of Labor and               No. 07-35429
the Board of Higher Education;
NORMAN O. NILSEN Commissioner
of Labor; ROY LIEUALLEN,
                                               D.C. No.
                                            CV-74-00538-GMK
Chancellor of the Board of Higher               OPINION
Education; PUBLIC EMPLOYEES
RETIREMENT SYSTEM; JOSEPH J.
ADAMS; HUGH MCKINELY;
CHALMERS L. JONES; ROGER S.
MEIER; EDWIN H. ARMSTRONG, in
their capacity as members of the
Public Employees Retirement
Board; BRENDA ROCKLIN; THOMAS
GRIMSLEY; MICHAEL PITTMAN; EVA
KRIPALANI; JAMES DALTON,
              Defendants-Appellees,
                                        




                            13117
13118                     EBNER v. OREGON


                 v.                        
SAWALAK EBNER; RICHARD
MULLINS; JANTICE PITTS; JANE POE;
EILEEN SHAFFER; AIMEE YOGI,
               Movants-Appellants,
                and
JACQUELINE DAVAIS; JERRY                   
TRIERWEILLER; TIM WOOLERY,
                          Movants,
                 v.
GINA SANTACROCE; RICHARD
MULLINS,
   Third-party-defendant-Appellees.
                                           
         Appeal from the United States District Court
                  for the District of Oregon
           Garr M. King, District Judge, Presiding

                      Argued and Submitted
                 July 7, 2008—Portland, Oregon

                    Filed September 17, 2008

      Before: Harry Pregerson and Stephen Reinhardt,
 Circuit Judges, and Consuelo B. Marshall,* District Judge.

                   Opinion by Judge Pregerson




   *The Honorable Consuelo B. Marshall, United States District Judge for
the Central District of California, sitting by designation.
                       EBNER v. OREGON                   13121
                         COUNSEL

Henry J. Kaplan and Gregory A. Hartman, Bennett, Hartman,
Morris, & Kaplan, LLP, Portland, Oregon, for the petitioners-
appellants.

Jeremy D. Sacks and Amy Edwards, Stoel Rives LLP, Port-
land, Oregon, for defendant-appellee State of Oregon.

Joseph M. Malkin and Sarah C. Marriott, Orrick, Herrington,
& Sutcliffe LLP, San Francisco, California, for defendants-
appellees Members of the Public Employees Retirement
Board.

William F. Gary and Sharon A. Rudnick, Harrang Long Gary
Rudnick P.C., Eugene, Oregon, for intervenor-appellee
Salem-Keizer School District.


                         OPINION

PREGERSON, Circuit Judge:

   Petitioners are Oregon public employees who are members
of the state’s Public Employee Retirement System (“PERS”).
They appeal the district court’s summary judgment order that
held that the 1978 Title VII consent decree entered was not
intended to permanently lock in the 1978 refund annuity rates
for all PERS members. After reviewing the language of the
consent decree and the evidence of the parties’ intent in the
context of the litigation as a whole, we conclude that the con-
sent decree was not meant to create a perpetual floor on
refund annuity benefits. Accordingly, we affirm the district
court.
13122                    EBNER v. OREGON
                        BACKGROUND

                I.   PERS and Refund Annuities

   PERS is a statutory retirement plan for state and local gov-
ernment employees in Oregon. Many retired PERS members
receive a monthly “service retirement allowance” composed
of two parts: (1) a “refund annuity” and (2) a life pension.1
The amount of the refund annuity depends upon three vari-
ables: (1) life expectancy rates for persons in the retiree’s age
group; (2) assumed interest rates; and (3) the size of the retir-
ee’s account balance at the time of retirement. The first two
variables, life expectancy and assumed interest rates, are “ac-
tuarial equivalency factors” (“AEFs”) used to convert the
third variable, the retiree’s account balance at the time of
retirement, into the monthly refund annuity. See Or. Rev. Stat.
§ 238A.005(2).

   PERS governing statutes mandate that the refund annuity
be “the actuarial equivalent of accumulated contributions, if
any, by the member and interest thereon at the time of retire-
ment.” Or. Rev. Stat. § 238.300. Thus, to convert a sum of
money to a refund annuity, the PERS actuary multiplies that
sum of accumulated contributions by the appropriate AEF
from an annuity table adopted by Oregon’s Public Employee
Retirement Board (“Board”), the governing authority for
PERS. For example, if a retiree had accumulated $100,000 in
contributions and earnings, and the appropriate AEF for that
retiree was 8.32 per $1,000, the retiree would receive a
monthly refund annuity payment of $832 until death.

        II.   Henderson I and the 1978 Consent Decree

  In 1974, four female PERS members filed a lawsuit in the
United States District Court for the District of Oregon against
  1
   Certain PERS members may opt to receive a lump-sum payment rather
than monthly allowances. Or. Rev. Stat. § 238.315.
                       EBNER v. OREGON                   13123
the State of Oregon and the Board (“Henderson I”). The Hen-
derson I plaintiffs alleged that the Board’s practice of using
two sets of life expectancy tables, one for men and another for
women, in calculating refund annuities for retired PERS
members constituted sex discrimination in violation of Title
VII of the Civil Rights Act of 1964. The challenged practice
resulted in lower monthly refund annuities for female PERS
members, who were actuarially shown to live longer than
their male counterparts.

   The district court issued an order holding that the use of
sex-segregated life expectancy tables violated Title VII, but
staying any injunctive relief pending appeal. While the Hen-
derson I appeal was pending, the United States Supreme
Court ruled in City of Los Angeles Dep’t of Water and Power
v. Manhart, 435 U.S. 702 (1978), that Title VII’s prohibitions
on sex-based discrimination applied to employee benefit
plans.

  Following Manhart, the parties agreed to a settlement.
Thus, the district court vacated its order and judgment and
entered a consent decree on September 20, 1978. The consent
decree provided:

    1.   The judgment of this Court dated January 16,
         1976 is set aside and this judgment is entered in
         lieu of it.

    2.   Title VII of the Civil Rights Act of 1964 prohib-
         its the use of sex-segregated life expectancy
         tables in calculating “refund annuity” retirement
         allowances of employee members of the Oregon
         Public Employee Retirement System.

    3.   Defendant Public Employee Retirement System
         is permanently enjoined and restrained from the
         use of sex-segregated life expectancy tables in
         calculating “refund annuity” retirement allow-
13124                  EBNER v. OREGON
         ance prospectively only for members retiring
         effective July 1, 1978, and thereafter, shall pro-
         vide a monthly “refund annuity” retirement
         allowance to female members retiring after that
         date which is identical to the “refund annuity”
         retirement allowance males of the same age and
         amount received prior to that date. Defendant
         shall have no obligation to recalculate “refund
         annuity” retirement allowances to female mem-
         bers already retired or retiring before July 1,
         1978.

    4.   Plaintiffs shall have and recover against defen-
         dants costs and counsel fees in the total amount
         of $7,000.00.

The Henderson I consent decree remains in effect today.

             III.   Legislative Reforms to PERS

  The Board has used gender-neutral life expectancy tables
ever since the district court entered the 1978 consent decree.
Additionally, from 1978 through 2003, despite changing life
expectancy and interest rate assumptions, the Board did not
apply any updated AEFs that would have decreased a PERS
member’s projected monthly refund annuity.

   The use of outdated AEFs, however, created unfunded lia-
bilities for PERS. As a result, in 2003, Oregon Governor
Kulongski signed the PERS Reform and Stabilization Act of
2003 (“Reform Legislation”). The Reform Legislation
required that the Board adopt updated actuarial equivalency
tables every two years. Accordingly, on June 10, 2003, the
Board adopted new annuity tables based on current AEFs to
calculate refund annuities for PERS members retiring after
July 1, 2003.
                            EBNER v. OREGON                          13125
   The Reform Legislation provided that its constitutionality
could be challenged directly in the Oregon Supreme Court.
On March 8, 2005, the Oregon Supreme Court decided Strunk
v. Public Employees Retirement Bd., 108 P.3d 1058 (Or.
2005). Strunk rejected several constitutional and contractual
challenges to the Reform Legislation.2 Specifically, Strunk
rejected challenges to the requirement that the Board adopt
and use current AEFs when calculating retirement benefits.
Id. at 1109-10. Strunk further determined that the Board lacks
the authority to use outdated AEFs. Id. at 1110.

                     IV.    Henderson II and III

   On October 16, 2003, six PERS members challenged the
Board’s use of updated life expectancy tables by filing a new
action in the United States District Court for the District of
Oregon (“Henderson II”). In Henderson II, the PERS mem-
bers moved to reopen Henderson I and to hold the Board in
civil contempt for violating the terms of the consent decree.
They argued that the consent decree requires the Board “to
provide all PERS members, retiring thereafter, a ‘refund
annuity’ allowance based upon the actuarial life expectancy
tables in effect for males on July 1, 1978.” At oral argument
on June 10, 2004, the district court issued a minute order
denying both the motion to reopen and the motion for civil con-
tempt.3 The Henderson II plaintiffs appealed that minute order
to this court.

  On September 16, 2004, six PERS members (including two
Henderson II plaintiffs) filed another action in the United
  2
     Stunk also sustained two constitutional challenges to the Reform Legis-
lation. Strunk, 108 P.3d at 1064. Those challenges, however, are not at
issue here.
   3
     The district court did not interpret the meaning of the consent decree
in its minute order. Instead, the district court stated at oral argument that
the decree lacked “sufficient clarity” to determine that it created “a floor
of rates or benefits that would make the reform legislation in violation of
the decree.”
13126                      EBNER v. OREGON
States District Court for the District of Oregon (“Henderson
III”). They sought to reopen Henderson I and requested a dif-
ferent remedy, a “declaration that the September 20, 1978
injunction requires [the Board] to adopt and use refund annu-
ity tables which grant benefits not less than those benefits
which were in effect for male members of [PERS] on July 1,
1978.” On October 25, 2004, the district court issued a minute
order denying the motion to reopen and denying as moot the
motion for declaratory judgment. The Henderson III plaintiffs
also appealed that minute order to this court.

   Henderson II and III were consolidated on appeal. On
October 20, 2006, we issued a disposition addressing the
issues raised in Henderson II and Henderson III. Henderson
v. Oregon, 203 Fed. Appx. 45, 49-50 (9th Cir. 2006) (unpub-
lished memorandum disposition).4 We held that the district
court had not abused its discretion when it denied the motion
for civil contempt filed in Henderson II because “viewing the
language in the Henderson consent decree in favor of [the
Board] . . . the consent decree is not sufficiently specific to
give notice to [the Board] that it would violate the consent
decree by updating the actuarial tables.” Id. at 50. We further
held that the motions to reopen were properly denied because
the motions were not needed to invoke the district court’s
continuing jurisdiction over the Henderson I consent decree.
Id. at 52.

   However, we also held that the district court had improp-
erly denied as moot the motion for declaratory judgment filed
in Henderson III because the district court had never actually
interpreted the language of the consent decree. Id. at 50-51.
Accordingly, the panel remanded the Henderson litigation to
the district court for a ruling on the meaning of the consent
decree.
  4
    The 2006 memorandum disposition refers to the Henderson II plain-
tiffs as the Santacroce-Appellants and the Henderson III plaintiffs as the
Ebner-Appellants.
                        EBNER v. OREGON                    13127
                     V.   Current Appeal

   On remand, the parties filed cross-motions for summary
judgment regarding the correct interpretation of the consent
decree. On April 18, 2007, the district court issued an order
denying the PERS members’ summary judgment motion and
granting the Board’s summary judgment motion. Henderson
v. Oregon, 2007 WL 1187978 (D. Or. Apr. 18, 2007). The
district court held that the text of the consent degree was
ambiguous, id. at *5, but that extrinsic evidence of the parties’
intent demonstrated that the consent decree “does not require
[the Board] to use refund annuity tables which grant benefits
no less than the benefits in effect for males on July 1, 1978,”
id. at *8. The district court also struck certain paragraphs from
affidavits filed in support of the PERS members’ summary
judgment motion.

  On May 15, 2007, the PERS members filed their timely
notice of appeal.

                       JURISDICTION

 The district court had jurisdiction under 28 U.S.C. § 1331.
We have jurisdiction under 28 U.S.C. § 1291.

                 STANDARD OF REVIEW

   We review de novo a district court’s decision on cross
motions for summary judgment. See Arakaki v. Hawaii, 314
F.3d 1091, 1094 (9th Cir. 2002). On appeal, we must deter-
mine, viewing the evidence in the light most favorable to the
nonmoving party, whether there are any genuine issues of
material fact and whether the district court correctly applied
the relevant substantive law. See Olsen v. Idaho State Bd. of
Medicine, 363 F.3d 916, 922 (9th Cir. 2004).

  We review the district court’s evidentiary rulings for an
abuse of discretion. Tritchler v. County of Lake, 358 F.3d
1150, 1155 (9th Cir. 2004).
13128                     EBNER v. OREGON
                           DISCUSSION

   I.     The Consent Decree Does Not Require a Perpetual
        Floor on Benefits Measured by the Refund Annuity
           Allowance Rates in Effect for Males in 1978

   [1] Our main task on appeal is to construe the consent
decree. “Because a consent decree has attributes of both a
contract and a judicial act, courts use contract principles in
construing it.” Washington v. Penwell, 700 F.2d 570, 573 (9th
Cir. 1983) (internal citation omitted), abrogated on other
grounds as recognized by Jeff D. v. Kempthorne, 365 F.3d
844, 852 (9th Cir. 2004). Here, the parties entered into the
consent decree in Oregon. Therefore, Oregon law on contract
interpretation applies. Gates v. Gomez, 60 F.3d 525, 530 (9th
Cir. 1995) (“A consent decree is construed with reference to
ordinary contract principles of the state in which the decree is
signed.”).

   [2] Oregon courts follow three steps when interpreting con-
tractual provisions. First, they examine “the text of the dis-
puted provision, in the context of the document as a whole.”
Yogman v. Parrott, 937 P.2d 1019, 1021 (Or. 1997). “If the
provision is clear, the analysis ends.” Id. However, if the con-
tractual provision at issue is ambiguous, Oregon courts follow
the second step of “examin[ing] extrinsic evidence of the con-
tracting parties’ intent.” Id. at 1022. If the second step fails to
resolve the ambiguity, Oregon courts rely on “appropriate
maxims of construction.” Id.

                  A.   Text of the Consent Decree

   [3] We turn first to the text of the consent decree, viewed
in the context of the document as a whole. The third para-
graph of the consent decree contains the disputed provision:

        3.   Defendant Public Employee Retirement System
             is permanently enjoined and restrained from the
                            EBNER v. OREGON                          13129
          use of sex-segregated life expectancy tables in
          calculating “refund annuity” retirement allow-
          ance prospectively only for members retiring
          effective July 1, 1978, and thereafter, shall pro-
          vide a monthly “refund annuity” retirement
          allowance to female members retiring after that
          date which is identical to the “refund annuity”
          retirement allowance males of the same age and
          amount received prior to that date. Defendant
          shall have no obligation to recalculate “refund
          annuity” retirement allowances to female mem-
          bers already retired or retiring before July 1,
          1978.

(Emphasis added.)

   The PERS members argue that the disputed provision
means that, from the date of the consent decree onward, all
PERS members were entitled to receive refund annuity allow-
ances in the same amount as those received by male PERS
members before 1978. Thus, the PERS members believe that
the consent decree created a perpetual “floor” on benefits.5
They argue that the “thereafter” clause is superfluous if it is
not interpreted to create a benefits floor.

   By contrast, the Board argues that the disputed provision
means that, from the date of the consent decree onward, all
similarly situated male and female PERS members were enti-
tled to receive identical refund annuity allowances. The Board
contends that the “thereafter” clause memorializes the
Board’s decision to “top up” (i.e., raise) female allowances on
July 1, 1978 to the male allowance levels in effect prior to
that date; the clause does not demonstrate an agreement
between the parties to lock in a permanent allowance rate.
  5
    Notably, the PERS members do not argue that the consent decree also
created a “ceiling” on benefits. In other words, the PERS members would
like us to read the term “identical” as used in the decree to mean “not less
than.” We are unwilling to do so.
13130                      EBNER v. OREGON
   As we previously stated in our 2006 memorandum disposi-
tion, given the Title VII context of this case, both parties’
constructions of the disputed provision are arguably plausible.
There, we explained:

      The “prior to that date” language of the Henderson
      consent decree to a degree supports [the] argument
      that the consent decree literally established a floor
      for female employee refund annuity tables. But taken
      in its context, a Title VII claim of sex discrimination,
      in which parity on payments to men and women was
      the goal, the consent order’s prohibition might be
      read only to order PERB to stop using segregated
      actuarial tables, and from July 1, 1978, onward, to
      use identical refund annuity tables for women and
      men.

203 Fed. Appx. at 49-50.6

   [4] Because the disputed provision is susceptible to at least
two plausible interpretations when examined in the context of
the contract as a whole, it is legally ambiguous. Moon v.
Moon, 914 P.2d 1133, 1135 (Or. 1996). Therefore, we pro-
ceed to the extrinsic evidence analysis.

         B.    Extrinsic Evidence of the Parties’ Intent

   The PERS members make two main arguments that the
extrinsic evidence of the parties’ intent supports their interpre-
tation of the consent decree. We address those arguments in
turn.
  6
   As noted above, we did not actually interpret the consent decree; we
only identified the decree as ambiguous for purposes of our ruling on con-
tempt.
                         EBNER v. OREGON                   13131
                    1.   Retroactive Relief

   The PERS members first argue that the consent decree
embodied a “quid pro quo” exchange of their rights to retroac-
tive relief under Title VII in return for a permanent benefits
floor. In support of this argument, they point to the last sen-
tence of paragraph three of the consent decree:

    Defendant shall have no obligation to recalculate
    “refund annuity” retirement allowances to female
    members already retired or retiring before July 1,
    1978.

The PERS members maintain that this sentence was included
in the consent decree to memorialize the parties’ exchange of
rights.

   The Board argues that no such exchange of rights was con-
templated by this sentence. Instead, the sentence was merely
intended to clarify the scope of relief. The Board also argues
that the original Henderson litigants did not have any such
rights to retroactive relief, and, even if they did, the Board
would not have opted to create a permanent benefits floor to
avoid paying retroactive relief.

   To understand these arguments, we turn to the state of Title
VII case law in 1978. The parties entered into the consent
decree after the Supreme Court issued its decision in Man-
hart. The Court held for the first time in Manhart that Title
VII’s prohibitions on sex-based discrimination applied to
employee benefit plans. Nevertheless, the Court reversed the
district court’s award of retroactive relief to the retirees, rea-
soning that “retroactive liability could be devastating for a
pension fund” because the “harm would fall in large part on
innocent third parties.” 435 U.S. at 723.

 [5] When viewed from hindsight, the timing and holding of
Manhart suggest that the original Henderson plaintiffs would
13132                   EBNER v. OREGON
not have believed that they were entitled to retroactive relief.
But in 1978, Manhart was new law, and Title VII case law on
retroactivity was not uniform. Moreover, it was not entirely
clear that Manhart’s holding on retroactivity applied to the
facts of the Henderson litigation. Thus, it is theoretically pos-
sible that the parties were concerned about retroactive relief
when drafting the 1978 consent decree. However, this does
not necessarily mean that any quid pro quo arrangement with
respect to a permanent refund annuity allowance rate was
reached.

   [6] Therefore, we look to the evidence in the record. The
PERS members contend that the assumptions of the Board
and its intent on retroactivity are revealed by the briefs filed
in Henderson I, the district court’s pre-Manhart decision in
Henderson I, the understandings of the parties as expressed by
minutes from the Board’s 1978 meeting about the consent
decree, the affidavit of the 1978 PERS Director, the affidavit
of the 1978 PERS Assistant Director, and the Affidavit of
PERS counsel.

   [7] Our review of this evidence, however, reveals that it
does not support the PERS members’ contention. There is
nothing in the Henderson I briefs, the district court’s pre-
Manhart decision, or the various affidavits that indicates the
parties believed that the PERS members were waiving any
rights they may have had to retroactive relief in exchange for
a permanent floor on refund annuity rates. By contrast, the
minutes from the 1978 meeting actually support the Board’s
position. At that meeting, the Board discussed whether to give
female PERS members the same benefits as male PERS mem-
bers, or whether to adopt an average between the male and
female rates. The Board’s attorney “questioned the legality of
such a reduction in benefits” for male members. Then, “[t]o
resolve the matter the Board directed [the attorney] to attempt
a negotiated consent judgment with the plaintiffs, agree to
increase the female annuity factor to that of the male rate
effective July 1, 1978 and thereafter.” Later in that same
                           EBNER v. OREGON                         13133
meeting, the Board acted to top up female benefits by passing
a motion that “the refund annuity benefit for females be equal
to that received by the males.” This language makes it clear
that the reason the Board chose to top-up female benefits was
its concern over a reduction in male benefits, and not a con-
cern about retroactive damages.7 This language also indicates
that the Board’s goal was to equalize male and female rates
from 1978 onward. Tellingly, the minutes say nothing about
locking in the 1978 rates.

   Finally, as the district court recognized, “[e]ven if the set-
tlement released retroactive liability in exchange for topping
up the tables for female members, that does not mean that the
newly topped-up benefit was to act as a floor in perpetuity.”
The Board had two options available to desegregate its refund
annuity allowance system: (1) it could create blended rates, or
(2) it could “top up” the female rates. “Topping up” the
female rates was the best option for the PERS members. Thus,
even if PERS members did consciously abandon any rights to
retroactive relief, they may have decided to do so in return for
the “topping up” option, not the creation of a permanent bene-
fits floor.

   [8] In short, we find that, even viewing the evidence on
retroactive relief in the light most favorable to the PERS
members, the parties did not intend to create a permanent
floor on benefits by entering into the consent decree.

                      2.    Course of Conduct

  The PERS members also argue that the Board’s course of
conduct after 1978 supports their interpretation of the consent
decree. Again, we disagree.
  7
    Indeed, the only mention of retroactive damages appears in the minutes
two paragraphs earlier in connection with a discussion of the possibility
of fighting the appeal—not in connection with negotiation of the consent
decree.
13134                   EBNER v. OREGON
   [9] It is undisputed that, from the date of the consent decree
until the Reform Legislation was enacted in 2003, the Board
maintained refund annuity rates at or above those in effect for
males on July 1, 1978, at least for those members who joined
PERS prior to 1999. The PERS members contend that the
Board’s practice of maintaining annuity rates at those levels
suggests that the Board believed that lowering rates would
violate the consent decree. However, as discussed above, the
minutes from the Board meeting suggest that the Board’s
refusal to lower annuity rates was attributed to a fear that
male PERS members might have vested property rights in the
1978 rates—not to a fear that lowering the rates would violate
the consent decree. Moreover, as the Oregon Supreme Court
explained in Strunk, the Board adopted administrative rules in
the 1990s to maintain the rates at or above the 1978 levels “in
response to legal advice that it had received regarding main-
taining the fund’s status as a qualified governmental retire-
ment plan and trust under the Internal Revenue Code.” Strunk,
108 P.3d at 1106. Finally, there is no contemporaneous docu-
mentary evidence indicating that, when the Board modified
the rates in the years following entry of the consent decree, it
was concerned about a benefits floor deriving from the con-
sent decree.

   [10] In sum, we find that the Board’s continued use of the
1978 male annuity refund rates cannot be attributed to its fear
of violating the consent decree. To the contrary, the evidence
suggests that the Board did not dip below the 1978 rates due
to other, unrelated legal concerns.

                        C.   Conclusion

   For the foregoing reasons, we hold that the extrinsic evi-
dence of the parties’ intent demonstrates that the consent
decree was intended only as a remedy for sex discrimination
in the calculation of refund annuity payments.

  We note that the overall context of this case plays an
important role in our decision. This case began as a Title VII
                         EBNER v. OREGON                       13135
lawsuit. The Henderson I plaintiffs filed the suit to end
PERB’s practice of using sex-segregated refund annuity rates
—not to establish that all PERS members were entitled to a
minimum level of benefits. It is highly unlikely that the par-
ties intended to create a permanent floor on refund annuity
rates when they stipulated to the consent decree. It is much
more likely that they decided to equalize the rates from 1978
onward, and tried to draft the consent decree to that effect.

  Accordingly, we affirm the district court’s summary judg-
ment order on the meaning of the consent decree.

II. The District Court Did Not Abuse Its Discretion When
   It Struck Certain Paragraphs From the PERS Members’
                Summary Judgment Affidavits

   Finally, we address the PERS members’ two challenges to
the district court’s evidentiary rulings on summary judgment.
To reverse on the basis of an erroneous evidentiary ruling, the
court must conclude not only that the district court abused its
discretion, but also that the error was prejudicial. Tritchler v.
County of Lake, 358 F.3d 1150, 1155 (9th Cir. 2004).

   First, the PERS members challenge the district court’s
refusal to consider paragraphs two through four, and parts of
paragraph seven, of the affidavit of former PERS attorney
William Hoelscher. However, as the district court correctly
noted, paragraphs two through four of the affidavit, which
described the holdings of Henderson I and Manhart, merely
stated legal conclusions. Moreover, the language stricken
from paragraph seven contained improper speculation about
the judge’s understanding of the case. Thus, the district court
did not abuse its discretion in deciding that these paragraphs
were not admissible summary judgment evidence.

  Second, the PERS members challenge the district court’s
decision to strike paragraphs four, six, and eight8 of the virtu-
  8
   Paragraphs six and eight were misnumbered — they are actually para-
graphs five and six.
13136                   EBNER v. OREGON
ally identical affidavits submitted by the former PERS Direc-
tor and Assistant Director. These paragraphs described the
negotiations that occurred at the 1978 Board meeting. The
district court struck the paragraphs because they lacked any
facts demonstrating that the PERS Director or Assistant
Director were actually at that meeting. The affiants’ assertions
about a meeting which they apparently did not attend and
about which they had no personal knowledge are not the
proper subject of an affidavit. Thus, the district court also did
not abuse its discretion in striking these paragraphs.

                        CONCLUSION

   The consent decree was intended to ensure that male and
female PERS members who had the same balances in their
PERS accounts at the time of retirement would receive identi-
cal refund annuities from the date of the consent decree
onward. The consent decree was not meant to lock in the 1978
refund annuity rates. Therefore, we affirm the judgment of the
district court.

  AFFIRMED.